DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The instant claims have been examined under 35 USC 101, 112, 102/103, and Double Patenting.  Claims 1-20 are directed towards statutory subject matter with respect to 35 USC 101.  Regarding the independent claims 1 and 17, the claimed methods appear to be novel and non-obvious.
Pertinent prior art has been found during a search of the prior art:
Griesinger, US 2004/0032960 A1 (hereafter Griesinger),
Cabot, US 8,774,417 B1,
Ward et al., US 2016/0219391 A1 (hereinafter Ward), and
Smithers et al., US 2006/0002572 A1 (hereafter Smithers).
Regarding claim 1, Griesinger discloses a multichannel downmixing device (see Griesinger, abstract and figure 9), for performing an audio processing method similar to the claimed features.  First, Griesinger teaches “receiving audio data in a first format” where the first format is a 5.1 channel input (see Griesinger, ¶¶ 92-93 and figure 9, units 900-901).  Second, Griesinger teaches “processing the audio data in the first format to produce audio data in a second format, the second format being a reduced or simplified version of the first format” because the 5.1 channel input is processed by a controller to produce a second format, such as the limited-bandwidth channels (LILim, CILim, RILim, LSILim, and RSILim) (see Griesinger, ¶¶ 41 and 45, figure 1, units 104 and 106, ¶¶ 92, 100-101, and 111, and figure 9, units 940 Lim, ROLim, LSO-IMLim, LSO-RELim, RSO-RELim, and RSO-IMLim-) (see Griesinger, ¶¶ 45, 55, and 100-101), and the process is a loudness correction process because the test mixer coefficients (ml’, mr’, ms’, and mi’) are responsive to the channel energy, or loudness (see Griesinger, ¶¶ 41, 45, 55, and 110-111).  Fourth, Griesinger teaches “determining a first power of the audio data in the second format” where Griesinger determines the first power as the energy of the limited-bandwidth channels (see Griesinger, ¶¶ 60 and 64-65, equations 3-4, 9-10, and 13-14, ¶ 113, 115-116, and 118, equations 27-28, 33-34, 37, and 39).  Fifth, Griesinger teaches “determining a second power of the loudness-corrected audio data in the second format” where Griesinger determines the first power as the energy of the loudness-corrected audio data, or limited-bandwidth output signals (see Griesinger, ¶¶ 61-65, equations 5-8, 11-12, and 15-16, ¶¶ 114-116, and 118, and equations 29-32, 35-36, 38, and 40).  Lastly, Griesinger teaches “determining a second-format loudness correction factor for the audio data in the second format, the second-format loudness correction factor being based, at least in part, on a power ratio of the first power to the second power” where the test channel mix coefficients test mixer coefficients (ml’, mr’, ms’, and mi’) are based on the ratio of these averaged energy, or determined powers (i.e., ml’ and mr’ are determined based on the ratio of EOUTLim to EINLim, and ms’ and mi’ are determined based on the ratio of SOUTLim to SINLim) (see Griesinger, ¶¶ 67-71 and 73-77, and equations 17-22, ¶¶ 118, 120, and 122-124, and equations 39-43).
Griesinger teaches a step of determining the power of the audio data in the second format (see Griesinger, ¶¶ 60 and 64-65, equations 3-4, 9-10, and 13-14, ¶ 113, 115-116, and 118, equations 27-28, 33-34, 37, and 39), and Griesinger teaches a step of determining a power ratio of the front channel power to the surround channel power in the first format (see Griesinger, ¶¶ 147-151).  However, 
Cabot discloses a surround audio compatibility assessment (see Cabot, abstract and figures 3-5).  In particular, Cabot teaches a method including the steps to downmix the original surround channels into a stereo signal, calculate a power spectrum measurement of the downmixed stereo signal, calculate a power spectrum measurement of the original surround channels, and perform a comparison of the power spectrums in order to display the results of the comparison (see Cabot, column 6, line 47 - column 7, line 21, figure 4, and figure 6).  There is no teaching of loudness correction factors in Cabot, and there appears to be no reasonable motivation to modify Griesinger with Cabot’s teaching of a “power relationship between the audio data in the first format and the audio data in the second format” without impermissible hindsight.      
Ward teaches a loudness adjustment for downmixed audio content (see Ward, abstract), wherein a dynamic range control (DRC) audio processing technique for compressing, cutting, expanding, and/or boosting the dynamic range of an input audio signal is performed by a decoder that receives encoded audio data and metadata pertaining to encoded DRC parameters (see Ward, ¶¶ 56, 61-63 and figure 1, units 100, 102, and 104).  
Importantly, Ward teaches a downmix loudness adjustment where an audio encoder provides one or more downmix loudness parameters in the metadata for downstream audio decoders, such as 
Additionally, Ward also teaches the feature of a “power relationship between the audio data in the first format and the audio data in the second format” because the “dmixloudoffst” field indicates loudness level differences from a reference speaker configuration and the two-channel configuration, such as the differences between a 5.1 configuration and a 2-channel downmix (see Ward, ¶ 130).  Then Ward teaches a feature similar to the claimed “first-format loudness correction factor”, where Ward teaches a first-format loudness correction factor is based on the power relationship, or the value in the “dmixloudoffst” field.  However, Ward doesn’t appear to teach or reasonably suggest the “first-format loudness correction factor being based, at least in part, on the power ratio and the power relationship” (emphasis added).  The power ratio appears to be taught by Ward as noted above, however a first-format loudness correction factor does not appear to be based, in part, on the power ratio of the first power of the audio data in the second format to the second power of the loudness-corrected audio data in the second format.

Regarding claim 17, Smithers discloses a method for correcting metadata that affects the playback loudness and dynamic range of audio information (see Smithers, abstract).  Herein, Smithers teaches a decoder (12) that is used to correct loudness metadata that has been encoded incorrectly and/or is missing (see Smithers, ¶¶ 2-5 and 18-19 and figure 2, unit 12).  After decoding the audio data and the metadata (see Smithers, ¶ 19 and figure 2, units 13-14), another loudness measurement is calculated for the audio data before any further processing (see Smithers, ¶ 20 and 22, and figure 2, units 13 and 15-16), and the newly calculated loudness measurement is compared with the loudness metadata to verify that it is correct (see Smithers, ¶ 41 and figure 3, units 14, 16, and 21).  Therefore, Smithers teaches at least “receiving a first-format loudness correction factor for audio data in a first format” (i.e., the decoded metadata, which includes ‘DIALNORM’, see Smithers, ¶ 3 and 19) and “receiving the audio data in the first format” (i.e., the decoded audio data).  In the broadest reasonable interpretation, Smithers teaches “receiving an indication of a revised power relationship between the [originally encoded] audio data” and the decoded audio data, such as the indication that the loudness metadata does not match the measured loudness, where Smithers further teaches adjusting the first-format loudness correction factor (see Smithers, ¶ 41-42).  This does not appear to teach or reasonably suggest the features of “a received second-format loudness correction factor for audio data in a second format” and the recited “power relationship”.  
None of Griesinger, Cabot, and/or Ward appear to cure the deficiency of Smithers.  They do not appear to address the feature of “adjusting the received second-format loudness correction factor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Daniel R Sellers/               Examiner, Art Unit 2653      
/FAN S TSANG/               Supervisory Patent Examiner, Art Unit 2653